internal_revenue_service number release date index number -------------------------- ----------------------------- -------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc ita b04 plr-126940-05 date date legend taxpayer a --------------------- residence -------------------------- ----------------------------------------------- year ------ date ------------------- date ------------------- date ------------------ state ------------ dear ---------------------------- this letter is in response to a request for a ruling that you and your spouse hereinafter you are entitled to the reduced maximum exclusion on gain from the sale of residence under sec_121 of the internal_revenue_code facts you purchased residence which contains three bedrooms on date and immediately used it as your principal_residence you occupied one of the bedrooms and your three sons occupied the remaining two bedrooms after moving into residence you decided that you wanted to adopt an orphan girl from a foreign_country you contacted various agencies about adopting a foreign child you learned that under state law you could not adopt a girl unless she had a separate sizable bedroom thus you could not pass the home study which is the first step toward adoption at residence because you could not provide a girl with a separate bedroom plr-126940-05 you were also informed that once the home study begins all information must be consistent throughout the entire adoption process or the home study inspections and reviews would have to be completely redone further taxpayer a is currently in the military and is scheduled to be transferred to a new post of duty in the summer or the fall of year it is important that you start and complete the process of adoption so that the adoption process is completed before the transfer if the adoption is not completed before the transfer the entire adoption process must start over thus you decided to rent a larger home with an additional room in which a girl could have her own bedroom you used this rented residence to provide the required information for the home study concerning the home in which an adopted girl would live during date you received the initial paperwork for the home study the instructions stated that the entire application must be completed along with all medical forms and home inspections before submitting the application with associated fees prior to moving out of residence you took many steps required to adopt a girl for example you obtained birth marriage divorce and driving records and letters of recommendation ordered and obtained required medical tests for you and your sons submitted form i-600a application_for advance processing of orphan petition to the immigration and naturalization service and arranged for inspections of the rented residence you paid substantial amounts in fees for these and other services in connection with the adoption process before moving out of residence on date you sold residence which you had used and owned as your principal_residence for less than two years the day before the sale you moved into the rented residence law and analysis sec_121 provides that a taxpayer’s gross_income will not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange the property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating two year or more the full exclusion is available only once every two years sec_121 sec_121 provides that the maximum exclusion amount is dollar_figure if a husband and wife file a joint_return for the taxable_year of the sale both spouses meet the 2-year use test at least one of the spouses meets the 2-year ownership test and neither spouse used the sec_121 exclusion during the last two years sec_121 provides for a reduced maximum exclusion for taxpayers who fail to satisfy the ownership and use tests or the limit of one sale every two years if the primary reason for sale_or_exchange is a change in place of employment health or unforeseen circumstances plr-126940-05 sec_1_121-3 of the income_tax regulations provides that a sale_or_exchange is by reason of unforeseen circumstances if the primary reason for the sale_or_exchange is the occurrence of an event that the taxpayer could not reasonably have anticipated before purchasing and occupying the residence sec_1_121-3 provides that the reduced maximum exclusion is computed by multiplying the maximum dollar limitation of dollar_figure dollar_figure for certain joint filers by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale_or_exchange the period of time that the taxpayer used the property as the taxpayer’s principal_residence during the 5-year period ending on the date of the sale_or_exchange or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the current sale_or_exchange the numerator of the fraction may be expressed in days or months the denominator of the fraction is days or months depending on the measure of time used in the numerator conclusions based on all of the facts and circumstances as represented and the authority set forth above we conclude that your primary reason for the sale of residence was an unforeseen circumstance accordingly we conclude that you are entitled to exclude gain up to the reduced maximum exclusion amount under sec_121 except as specifically ruled upon in the preceding paragraph no opinion is expressed or implied regarding the income_tax consequences of any transaction or any item discussed or referenced in this letter in addition no opinion is expressed or implied as to whether you used residence as your principal_residence this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter plr-126940-05 showing the deletions proposed to be made when it is disclosed under sec_6110 michael j montemurro branch chief office of associate chief_counsel income_tax accounting sincerely
